 Case 2:16-cv-05016-GW-AGR Document 171 Filed 07/22/20 Page 1 of 1 Page ID #:1656



 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9
10   MARLON JESSIE BLACHER,                )      NO. CV 16-5016-GW (AGR)
                                           )
11                       Plaintiff,        )
                                           )      JUDGMENT
12       v.                                )
                                           )
13   BUFFALOE, et al.,                     )
                                           )
14                       Defendants.       )
                                           )
15
16            Pursuant to the Order Accepting Findings and Recommendation of United
17   States Magistrate Judge,
18            IT IS ADJUDGED that judgment is entered for Defendants and the entire
19   action is dismissed without prejudice for failure to exhaust administrative remedies.
20
21   DATED: July 22, 2020                  __________________________________
                                                      GEORGE H. WU
22                                            UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
